Title: From John Adams to John Quincy Adams, 17 January 1814
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Jan. 17. 1814

Mr Gibson, within this hour, called upon me for a Moment and gave me your Letter to your Mother of theday of July, and another to Mr J. A. Smith from his Brother as I suppose Dispatches for Government if he had any, The Captain would not allow him to take. He was taken and complains of ill treatment &c
Our Govt. has agreed to treat at Gottenburg.  I have lived upon hopes of embracing you last Fall; but now I can form neither Hopes nor conjectures. Mr Gallatin and Mr Smith and Family are expected every hour in the Neptune.
I repeat no grievancies, and have none to complain of but your Mother has been dangerously sick and confined for Six Weeks. Suzan is very sick but they are both better. Your Brothers Wife has been very sick but she is better. But enough of Family Dismals.  National Dismals are more numerous. But these you have in English Papers, probably without much exageration of coullering colouring; for of tha there is no need. We know not the termination of the War in Europe, and can form no opinion of the prospect of Peace.
Can you possibly procure me Joseph Scalligers Prophecy of Enoch, quoted by St. Paul and St Jude? Can you find send me The Marquis D’Argens’s translation and Commentary of Timæus of Locris, and another of the Disciples of Pythagoras?
I wish our President had agreed to negotiate in London because that would have brought you nearer home, and I should have hoped to see you Sooner. Your sons are well. Love to all. I hear high Encomiums of Charles’s Accomplishments and dignified Deportment

A.